Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said second header" in line 7 and “said subsea equipment” in line 16.  There are insufficient antecedent basis for these limitations in the claims.
Claim 1 recites “for a first header” and “for the second header” in line 20; this is unclear because the same terminology should be used to refer back to the headers; either both “a” or both “the”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Openshaw et al. (US 20120085276).
CLAIM 1:  Openshaw discloses a system for connecting subsea lines comprising a first manifold  (140 on top of Fig. 1) and a second manifold (140 on bottom of Fig. 1) arranged in parallel (see Fig. 1) for fluid import and export.  The first manifold comprises a reduced number of components comprising six fluid import mandrels (attached to inlets 141); six import block/ selection valves for a first header (valves 211); six import block/ selection valves for said second header (valves 211); one first main pipe block valve (valve 212); one first foundation (152); two subsea lines (231) for the a first flowline; one first line support point (see Fig. 5), one first subsea installation device (see Fig. 5), one first interconnection mandrel (see Fig. 3).  Said second manifold comprises to a second header; one second main pipe block valve; one import block/ selection valve; two subsea lines for the a second flowline; one second foundation; one second interconnection mandrel; one second line support point; and one second subsea installation device (same setup as the first manifold, the language “comprises” is open ended and does not preclude more elements than claimed).  Said subsea equipment further comprises a connection element for interconnecting the first interconnection mandrel with the second interconnection mandrel (Fig. 3).  The six fluid import mandrels, the six import block/selection valves for a first header, the six import block/selection valves for the second header, the one first main pipe block 
CLAIM 3:  The connection element is a spool or a jumper (conduits 231).
CLAIM 4:  The respective first and second headers are flowlines (231).
CLAIM 5:  The subsea lines for the first flow and the second flowline are subsea pipelines (see paragraph 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Openshaw.
Openshaw discloses the elements of claim 1 as discussed above.
Openshaw fails to disclose the first manifold and the second manifold are machined single-block manifolds.
Examiner takes official notice that single block machining is well known in the art as a means of production.
It would have been obvious to one of ordinary skill in the art at the time of filing to produce the manifolds of Openshaw with a single-block machining process as the use of a well known production means in which the results would be predictable as Applicant asserts no unforeseen advantage associated with the process nor describes any physical difference that would change the physical structure of the claim.  One of ordinary skill in the art would reasonably expect a functioning manifold could be produced with the claimed method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679